Dye, J„
When we reversed the prior judgment of conviction and ordered a new trial on the ground that the defendant’s confession to Dr. Helfand was coerced as a matter of law, we thereby ruled it out for any further consideration on the issue of defendant’s guilt (People v. Leyra, 302 N. Y. 353). By this ruling we did not invalidate the statements subsequently made by defendant to other persons and specifically left their validity open for separate consideration by a later jury as an issue of fact whether all or any of such statements depended on the mental coercion practiced by Dr. Plelfand and then “ only if the jury were satisfied beyond a reasonable doubt that such coercion had ceased to influence defendant could they consider the later confessions # * * (Lyons v. Oklahoma, supra) [322 U. S. 596].” (People v. Leyra, supra, p. 366.)
At the prior trial it had also been contended that a statement by Dr. Helfand contained a promise of leniency which might be attributed under the circumstances to the District Attorney. This required no definitive ruling from us as we had already declared the confession invalid for coercion, but we did not thereby overlook the possible influence of the alleged promise on the later statements, by way of inducement, and just as in the case of the mental coercion, we specifically left it for the jury to consider separately in the light of any promise of leniency, for it was only in that manner that due process could be afforded (Lyons v. Oklahoma, supra; Malinski v. New York, 324 U. S. 401).
According to the record now before us, the Helfand confession was again received in evidence “ merely on the question as to whether or not whatever statements the defendant made * * * were inspired ” by Dr. Helfand, an issue raised by defense counsel. This was received after the trial court had cautioned counsel at length, followed by a most explicit and detailed instruction to the jury as to its illegality phrased in most simple and understandable language that they might n< consider it on the issue of guilt under “ any circumstances ”, but were limited to a consideration of its effect on the later confessions, and that these too were to be entirely disregarded if found to be dependent upon it in any respect whatsoever, a distinction which each individual juror signified that he understood. *472The Trial Judge did not stop there but dealt with it in his main charge and we believe fully and adequately by pointing out again and again that as a matter of law the confession made to Dr. Helfand was not to be considered on the issue of guilt. Moreover, he was careful to instruct the jury as to the defendant’s contention leaving them to say with what force and effect the “ coercion and promise * * * did in fact carry over and into each of the subsequent confessions ” at the same time giving like instruction as to the People’s contention, leaving it for the jury to say whether the later confessions made to other persons “ were entirely voluntary and not induced by any promise of leniency.”
In this manner and by this means the defendant’s statement to Dr. Helfand was effectively insulated from the jury for consideration on the issue of guilt and was made available to them for the sole and limited purpose of saying whether or not the later statements made to others were dependent in any way on coercion or inducement, coupled with the clear and positive instruction that if so found to be, it was “ worthless as evidence ”. Such submission for separate consideration was in obedience to our specific ruling at the prior trial.
When the Trial Judge charged that as a matter of law a promise of leniency had been made by Dr. Helfand, he did not thereby make that statement “ the law of the case ” to such an extent as to deprive the jury of the benefit of his instruction as to “ carry over and inducement That was the precise issue they were required to pass upon. The 11 law of the case ” governing the jurors in their deliberations is to be found in the charge in its entirety and is not to be taken from a ruling concerning the limited nature and effect of a single item of evidence, particularly, when the point said to be prejudicial, as here, has been specifically excluded. The law governing the retrial of this case was explicitly laid down by us at the prior trial which was that the statement to Dr. Helfand was coerced and worthless as evidence. The circumstance that the Trial Judge also said it was worthless, because a promise had been made as a matter of law, did not in any way prejudice the defendant. It was, if anything, to his advantage.
The judgment of conviction should be affirmed.